      Case 1:17-cv-01898-AJN-JLC Document 149 Filed 10/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         10/3/20



  Optima Media Group Limited, et al.,

                          Plaintiffs,
                                                                                   17-cv-01898 (AJN)
                  –v–
                                                                                         ORDER
  Bloomberg, L.P.,

                          Defendant.



ALISON J. NATHAN, District Judge:

       With regard to the parties’ submissions of designated deposition testimony to be admitted

but not played at trial, the Court will not admit any portions for which there are outstanding

objections. The parties are instructed to either resolve those objections on their own or include

those portions of the testimony with those that will be played at trial. In addition, the Court

strongly encourages the parties to further reduce the volume of deposition designations. In

particular, for testimony that the parties are not intending to play at trial, both sides should

consider whether it is necessary to seek its admission at all.



       SO ORDERED.

 Dated: October 3, 2020
        New York, New York                         ____________________________________ 10/3/20
                                                             ALISON J. NATHAN
                                                           United States District Judge
